DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed May 23, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because item A348 appears to be missing a digit for the publication number.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “cartridge suitable containing” this is believed to be “cartridge suitable for containing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 depends on claim 28.  Claim 28 recites that the shell is configured to be held in a manner similar to a writing instrument, the specification refers to Figs. 1 in this manner.  Claim 29 recites the shell comprises a U-shaped appendage, the specification refers to Figs. 2 member 204 when disclosing this feature.  The specification does not explicitly disclose that the embodiment of Figs. 2 which have the U-shaped appendage is configured to be held similar to a writing instrument.  As these are disclosed as separate embodiments claim 29 is not considered to depend on claim 28 but rather 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 12, 14, 16-19, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Solcum (WO 2006/086479).
With regard to claim 11, Solcum teaches a hand-held injection device comprising: a cartridge suitable containing a dermal filler (Figs. 16A and 16B one of containers 94 can contain collagen which is taken as a dermal filler and the cartridge is also capable to contain various substances, [0066], alternatively this is taken as member 10 in Fig. 13, [0061]); a shell configured to support the cartridge (Figs. 13 and 16 member 70); a motorized drive mechanism (Fig. 13 member 90, [0065]); a power source for activating the drive mechanism (Fig. 14 battery 84, [0065]); and a plunger actuated by the drive mechanism for urging the dermal filler out of the cartridge (Fig. 2 member 16, additionally see Figs. 16).
With regard to claim 12, see at least [0069].
With regard to claim 14, see at least [0049] and cl. 72.
With regard to claim 16, see Figs. 15 and 16, see grip 78.
With regard to claim 17, Figs. 16 one of members 94 is capable of providing a dilutant ([0066]).
With regard to claim 18, Solcum teaches a hand-held injection device comprising: 2Application No.: 16/389,654a cartridge containing a dermal filler (Figs. 16A and 16B one of containers 94 can contain collagen which is taken as a dermal filler and the cartridge is also capable to contain various substances, [0066], alternatively this is taken as member 10 in Fig. 13, [0061]) and having a distal end portion configured to be coupled to a needle (see at least [0049] and cl. 72); an outer shell configured to support the cartridge and be held by an operator (Figs. 13 and 16 member 70); a plunger coupled to the cartridge for urging the dermal filler from within the cartridge out through the needle (Fig. 2 member 16, additionally see Figs. 16); a motorized drive mechanism 
With regard to claim 19, see at least [0069].
With regard to claim 22, see Figs. 15 and 16, see grip 78.
With regard to claim 23, Figs. 16 one of members 94 is capable of providing a dilutant ([0066]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocum (WO 2006/086479 A2) as applied to claims 12 and 19 above, and further in view of Smith et al. (US 5,690,618).
With regard to claims 13 and 20, Slocum teaches controlling the rate ([0069]) but does not specify a specific rate.  However, Smith et al. teach delivering fluid at a rate between .04-.12 mL/sec depending on the needle to decrease patient discomfort (Table 1, Col. 6 lines 38-42).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to deliver fluid at a rate as recited in the claims in Solcum because Smith et al. teach such rates aid in increasing patient comfort.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocum (WO 2006/086479 A2)) as applied to claims 11 and 18 above, and further in view of Tanaka et al. (EP 1 859 827 A1).
With regard to claims 15 and 21, Slocum teaches a device substantially as claimed and placing controls to be convenient ([0070]).  Slocum does not disclose the shape or button location specifically as recited.  However, Tanaka et al. teach an injection device with a handle shell having a button on a top side, a U-shaped appendage, and a depression (Fig. 1 see Reference Fig.1 below), which would provide an equivalent housing and allow for easy user manipulation.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a housing shell in Slocum as in Tanaka et al. as such a housing would yield an equivalent predictable result and allows for user manipulation.

    PNG
    media_image1.png
    733
    918
    media_image1.png
    Greyscale


Claims 24, 25, 27, 28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocum (WO 2006/086479 A2) in view of Nayak et al. (US 2008/0161772 A1) and Woodcock et al. (US 2010/0006095 A1).
With regard to claim 24, Solcum teaches a hand-held injection device comprising: a cartridge containing a dermal filler (Figs. 16A and 16B one of containers 94 can contain collagen which is taken as a dermal filler and the cartridge is also capable to contain various substances, [0066], alternatively this is taken as member 10 in Fig. 13, [0061]); a vial coupled to the cartridge for providing a dilutant for mixing with the dermal filler in the cartridge (Figs. 16 one 
With regard to claim 25, see at least [0069].
With regard to claim 27, see Fig. 14 battery 84, [0065].
With regard to claim 28, the shell is elongate and one would be able to hold it in a manner similar to a writing instrument.
With regard to claim 30, see Figs. 15 and 16, see grip 78.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocum (WO 2006/086479 A2), Nayak et al. (US 2008/0161772 A1), and Woodcock et al. (US 2010/0006095 A1) as applied to claim 25 above, and further in view of Smith et al. (US 5,690,618).
With regard to claim 26, Slocum teaches controlling the rate ([0069]) but does not specify a specific rate.  However, Smith et al. teach delivering fluid at a rate between .04-.12 mL/sec depending on the needle to decrease patient discomfort (Table 1, Col. 6 lines 38-42).  It In re Aller, 105 USPQ 233.  

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocum (WO 2006/086479 A2), Nayak et al. (US 2008/0161772 A1), and Woodcock et al. (US 2010/0006095 A1) as applied to claim 28 above, and further in view of Tanaka et al. (EP 1 859 827 A1).
With regard to claim 29, Slocum teaches a device substantially as claimed and placing controls to be convenient ([0070]).  Slocum does not disclose the shape or button location specifically as recited.  However, Tanaka et al. teach an injection device with a handle shell having a button on a top side, a U-shaped appendage, and a depression (Fig. 1 see Reference Fig.1 above), which would provide an equivalent housing and allow for easy user manipulation.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a housing shell in Slocum as in Tanaka et al. as such a housing would yield an equivalent predictable result and allows for user manipulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14, 17, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13-16 of U.S. Patent No. 8801659. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent are more specific and therefore teach the limitations of the recited instant claims.
Claims 11-19, 23-25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 12, 14, 16, 17, 19, and 20 of U.S. Patent No. 10279162. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent are more specific and therefore teach the limitations of the recited instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner notes Lippe et al. (US 6,171,276) teach an injection device with a motor.  Blanda et al. (US 2012/0141532) teach mixing a filler with botulinum toxin and reconstituting with saline to provide fewer complications or side effects (abstract, [0002], [0006], [0048], [0065], [0087]).  Both of these references are cited on the IDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783